AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT C                                                  MAR 2 5 2020
                                          SOUTHERN DISTRICT OF CALIFOR
             UNITED STATES OF AMERICA                                JUDGMENT IN
                                                                     (For Revocation of PrdbEifl:6ft-e~,t.pi~..ea~:lea.se.,l.!:!!:.t:.!dJ~
                                                                     (For Offenses Committed On or After November 1, 1987)
                               V.
     FRANCISCO JAVIER GONZALEZ-MORFIN (1)
             aka Javier Morfin Gonzalez                                 Case Number:        3:20-CR-10028-GPC

                                                                     Holly A Sullivan
                                                                     Defendant's Attorney
REGISTRATION NO.               86697-198
•-
THE DEFENDANT:
IZI admitted guilt to violation ofallegation(s) No.         1

D
                                                          ------------- after denial of guilty.
     was found guilty in violation of allegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation
            1                     Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     March 25, 2020
                                                                     Date of Imposition of Sentence
                                                                           ,,

                                                                     HON. GONZALO P. CU                  __
                                                                     UNITED STATES DISTRICT JUDGE
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 FRANCISCO JAVIER GONZALEZ-MORFIN (1)                                    Judgment - Page 2 of 2
CASE NUMBER:               3 :20-CR-10028-GPC

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 5 months to run concurrent to sentence in case 19CR4724-GPC.




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •      The court makes the following recommendations to the Bureau of Prisons:




 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant shall surrender to the United States Marshal for this district:
        •     at                            A.M.              on
        •     as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                            to
                                 --------------
 at
      - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3 :20-CR-10028-GPC
